                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


NOVEX BIOTECH, LLC,
                                                          MEMORANDUM DECISION
        Plaintiff and Counterclaim Defendant,                 AND ORDER

v.
                                                        Case No. 2:19-cv-00271-JNP-PMW
CHROMADEX, INC.,
                                                           District Judge Jill N. Parrish
        Defendant and Counterclaimant.                Chief Magistrate Judge Paul M. Warner


       District Judge Jill N. Parrish referred this case to Chief Magistrate Judge Paul M.

Warner pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Before the court is Plaintiff Novex Biotech,

LLC’s (“Plaintiff”) Short Form Discovery Motion for Protective Order to Maintain “Attorney

Eyes Only” Designation of Produced Documents (“Motion”). 2 The court has carefully reviewed

the written memoranda submitted by the parties. Pursuant to Civil Rule 7-1(f) of the Rules of

Practice for the United States District Court for the District of Utah, the court has concluded

that oral argument is not necessary and will determine the Motion on the basis of the written

memoranda. See DUCivR 7-1(f). For the following reasons, Plaintiff’s Motion is GRANTED.

                                        BACKGROUND

       Plaintiff and Defendant ChromoDex, Inc. (“Defendant”) both sell dietary supplements. 3

Plaintiff sells Oxydrene Elite (“Oxydrene”) and Defendant sells Tru Niagen. 4 In general, both


1
  See docket no. 25.
2
  See docket no. 36.
3
  See docket nos. 12-1 and 26.
4
  See id.
products claim to, inter alia, enhance energy and physical performance. 5 Plaintiff contends that

Defendant, a direct competitor of Plaintiff, made false, misleading statements about Tru Niagen

in its advertisements which diverted sales from Oxydrene and created an unfair advantage. 6

Plaintiff filed suit against Defendant for false advertising and unfair competition under the

Lanham Act, 7 and Defendant filed counterclaims for false advertising under the Lanham Act

and state law, and unfair competition under state law. 8

       Plaintiff produced certain discovery documents to Defendant marked as “Attorneys Eyes

Only” (“AEO”) under the terms of the Standard Protective Order (“SPO”) entered in this case. 9

Defendant asked Plaintiff to remove the AEO designation from documents produced in

discovery, specifically NOVEX00425 thru 1067. 10 In response, Plaintiff filed the instant Motion

to retain the AEO designation. Plaintiff asserts the documents are properly designated as AEO

pursuant to the SPO because they contain competitive business and product information not

generally known within the industry to which disclosure could impact its competitive position

in the marketplace. 11

       Defendant maintains the AEO designation should be removed because the documents

consist of journals, articles, textbook chapters, and governments reports that are readily

available to the public. 12 Defendant argues the AEO designation “hampers [it]s ability to


5
  See id.
6
  See docket 12-1.
7
  See id.
8
  See docket no. 26.
9
  The District of Utah adopted a SPO to help move cases toward resolution. See DUCivR 26-2.
The SPO is available on the court’s forms page at http://www.utd.uscourts.gov/usdc-forms.
10
   See docket no. 36.
11
   See id.
12
   See docket no. 39.
                                                 2
prepare and litigate the case” 13 because counsel is unable to “share[] the documents with in-

house scientific experts.” 14

                                          DISCUSSION

        The Motion before the court relates to discovery. “The district court has broad discretion

over the control of discovery, and [the Tenth Circuit] will not set aside discovery rulings absent

an abuse of that discretion.” Sec. & Exch. Comm’n v. Merrill Scott & Assocs., Ltd., 600 F.3d

1262, 1271 (10th Cir. 2010) (quotations and citations omitted).

        The SPO sets forth certain designations for categories of information and documents to

help facilitate discovery. The AEO designation may only be used for the following types of

past, current, or future protected information:

                (1) sensitive technical information, including current research,
                development and manufacturing information and patent
                prosecution information, (2) sensitive business information,
                including highly sensitive financial or marketing information and
                the identity of suppliers, distributors and potential or actual
                customers, (3) competitive technical information, including
                technical analyses or comparisons of competitor's products, (4)
                competitive business information, including non-public financial
                or marketing analyses or comparisons of competitor's products and
                strategic product planning, or (5) any other PROTECTED
                INFORMATION the disclosure of which to non-qualified people
                subject to this Standard Protective Order the producing party
                reasonably and in good faith believes would likely cause harm. 15

        The producing party has the burden of proving the designation is proper. See SPO §

9(c). Thus, the burden is on Plaintiff to maintain the AEO designation of the documents

presently at issue. “The court must balance the need for trade secrets against the claim of injury


13
   Id. at 3.
14
   Id. at 1.
15
   District of Utah SPO § 2(b).
                                                  3
resulting from disclosure.” Centurion Indus., Inc. v. Warren Steurer & Assocs., 665 F.2d 323,

326 (10th Cir. 1981). It is within the sound discretion of the court to decide if the information

sought is relevant and necessary, and whether the need outweighs the harm of disclosure. See id.

Likewise, if the information is deemed relevant and necessary, the appropriate safeguards that

should attend their disclosure by means of the protective order are also a matter within the

court’s discretion. See id.

        The documents Plaintiff seeks to remain designated as AEO consist of all the studies and

publications that make up the claim substantiation file for Oxydrene. 16 A claim substantiation

file is the collection of materials used by a company to support and validate claims made about

its product on its label and in advertising materials. 17 Plaintiff avers that, although the studies

and publications are in the public domain, “the compilation of those specific studies, and their

support of Oxydrene, is not public information.” 18

        While, in general, matters of public knowledge cannot be categorized as confidential, a

compilation of public information which incorporates the information in a unique way is,

nonetheless, protectable information. See Computer Care v. Serv. Sys. Enters., Inc., 982 F.2d

1063, 1074 (7th Cir. 1992) (“A trade secret can exist in a combination of characteristics and

components, each of which, by itself, is in the public domain, but the unified process design and

operation of which in unique combination affords a competitive advantage.”); see also Daniels

Health Scis., L.L.C. v. Vascular Health Scis., L.L.C., 710 F.3d 579, 583–84 (5th Cir. 2013);




16
   See docket nos. 36 and 36-1.
17
   See docket no. 36-1.
18
   Docket no. 36 at 2.
                                                   4
Anacomp, Inc. v. Shell Knob Servs., Inc., No. 93 CIV. 4003 (PKL), 1994 WL 9681, at *8

(S.D.N.Y. Jan. 10, 1994).

       Plaintiff presents compelling evidence suggesting that the documents sought are

compiled and distilled in a unique manner not known to the industry, rendering them highly

sensitive business and marketing information that warrants protection from disclosure. In her

affidavit, Amy L. Heaton, Director of Scientific Affairs for Novex, attests Plaintiff “spent years

and hundreds of thousands of dollars compiling the studies, identifying proper dosages, and

finding sources of specific ingredients used in the studies to formulate the product.” 19 The

knowledge from these “facially unrelated” publications was innovatively combined and distilled

to create a unique product formula. 20 Heaton’s statements that no competitors’ products are

formulated in a similar way supports the position that the information at issue is not generally

known throughout the industry and is a source of Oxydrene’s competitive advantage.

       Conversely, Defendant has not shown the information is relevant or necessary to the

action. Defendant states, in a conclusory fashion, that counsel’s ability to litigate the case is

harmed by not being able to share the documents with in-house scientific experts. 21 However,

Defendant does not claim its attorneys require assistance in understanding the materials, nor

does Defendant address the potential damage to Plaintiff if sensitive competitive information is

shared with Defendant or how its need to have in-house scientists gain access to the information

outweighs the risk to Plaintiff. Defendant also does not allege its in-house scientists will act as

expert witnesses in the case and need to see the material to either prepare expert reports or


19
   Docket no. 36-1 at ¶ 4.
20
   Id.
21
   See docket no. 39.
                                                  5
testimony. Rather, it appears Defendant is attempting to do indirectly what it cannot do directly.

Accordingly, Defendant’s request to remove the AEO designation is denied.

                                  CONCLUSION AND ORDER

          Based on the foregoing, Plaintiff presents good cause to support a designation of

documents NOVEX00425 thru NOVEX01067 as AEO, which shall remain in place pursuant to

the terms of the SPO. Plaintiff’s Motion 22 is GRANTED.

          IT IS SO ORDERED.

          DATED this 18th day of December, 2019.

                                                       BY THE COURT:



                                                       _____________________________
                                                       Paul M. Warner
                                                       Chief United States Magistrate Judge




22
     See docket no. 36.

                                                  6
